Cite as: 589 U. S. ____ (2020)            1

                  Statement of KAVANAUGH, J.

SUPREME COURT OF THE UNITED STATES
     EDWIN ARTHUR AVERY v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
              No. 19–633.   Decided March 23, 2020

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE KAVANAUGH respecting the denial
of certiorari.
   Federal prisoners can seek postconviction relief by filing
an application under 28 U.S. C. §2255. State prisoners can
seek federal postconviction relief by filing an application
under §2254.
   The issue in this case concerns second-or-successive ap-
plications. As relevant here, the law provides that a “claim
presented in a second or successive habeas corpus applica-
tion under section 2254 that was presented in a prior appli-
cation shall be dismissed.” §2244(b)(1) (emphasis added).
   The text of that second-or-successive statute covers only
applications filed by state prisoners under §2254. Yet six
Courts of Appeals have interpreted the statute to cover ap-
plications filed by state prisoners under §2254 and by fed-
eral prisoners under §2255, even though the text of the law
refers only to §2254. See Gallagher v. United States, 711
F.3d 315 (CA2 2013); United States v. Winkelman, 746
F.3d 134, 135–136 (CA3 2014); In re Bourgeois, 902 F.3d
446, 447 (CA5 2018); Taylor v. Gilkey, 314 F.3d 832, 836
(CA7 2002); Winarske v. United States, 913 F.3d 765, 768–
769 (CA8 2019); In re Baptiste, 828 F.3d 1337, 1340 (CA11
2016).
   After Avery’s case was decided, the Sixth Circuit recently
rejected the other Circuits’ interpretation of the second-or-
successive statute and held that the statute covers only ap-
plications filed by state prisoners under §2254. Williams v.
2                AVERY v. UNITED STATES

                  Statement of KAVANAUGH, J.

United States, 927 F.3d 427 (2019).
   Importantly, the United States now agrees with the Sixth
Circuit that “Section 2244(b)(1) does not apply to Section
2255 motions” and that the contrary view is “inconsistent
with the text of Section 2244.” Brief in Opposition 10, 13.
In other words, the Government now disagrees with the rul-
ings of the six Courts of Appeals that had previously de-
cided the issue in the Government’s favor.
   In a future case, I would grant certiorari to resolve the
circuit split on this question of federal law.